Case: 1:20-cv-00022-GHD-DAS Doc #: 7 Filed: 07/17/20 1 of 4 PagelD #: 39

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION ‘
VICTORIA ALDERMAN; and JOHN DOES I-V PLAINTIFFS
v. CIVIL ACTION NO. 1:20-cv-00022-GHD-DAS

THE KROGER COMPANY; and JOHN DOES I-V DEFENDANTS
| OPINION GRANTING PLAINTIFF’S MOTION TO REMAND

Presently before this Court is Plaintiffs motion to remand this removed case to state court

[4]. Upon due consideration, the Court finds that the motion should be granted.
A. Factual and Procedural Background

On January 21, 2020, the Plaintiff Victoria Alderman filed a complaint in the Circuit Court
of Oktibbeha County, Mississippi, against the Defendant Kroger Company [Doc. 2; Oktibbeha
Circuit Court Case No. 2020-0041-CV]. In her complaint, Alderman alleges that while she was
patronizing the Kroger grocery store in Starkville on July 12, 2019, she fell and was injured while
entering the store due to Kroger’s failure to maintain a safe entry area [Doc. 2]. The Plaintiff
asserts a negligence cause of action against Kroger [Doc. 2]. In the complaint, the Plaintiff does
not request a specific amount of damages, but seeks solely compensatory damages and does not
seek punitive damages [Doc. 2, at p. 3].

On February 6, 2020, Kroger filed a notice of removal [1], removing the case to this court
based on diversity jurisdiction. The Plaintiff has now filed the pending motion to remand the case
to state court [4]. As part of her motion, the Plaintiff has submitted a binding affidavit, attesting

that she is not seeking damages in excess of $74,999.00 [Doc. No. 4, at p. 3].
Case: 1:20-cv-00022-GHD-DAS Doc #: 7 Filed: 07/17/20 2 of 4 PagelD #: 40

B. Standard of Review

Federal courts are courts of limited jurisdiction. Epps v. Bexar-Medina—Atascosa Counties
Water Improvement Dist. No. 1, 665 F.2d 594, 595 (Sth Cir. 1982). Original federal diversity
Jurisdiction exists “where the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interest and costs, and is between ... citizens of different States.” 28 U.S.C. § 1332(a).
After removal of a case, the plaintiff may move for remand, and “[if] it appears that the district
court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c) (emphasis
added). Moreover, once a motion to remand has been filed, the removing party bears the burden
to establish that federal jurisdiction exists. De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (Sth Cir.
1995).

C. Discussion

In the case sub judice, it is undisputed that the first prong of federal diversity jurisdiction,
complete diversity, is satisfied, because the Plaintiff is a Mississippi resident and the Defendant is
an Ohio-based corporation. A question has arisen, however, regarding the second prong of federal
jurisdiction - whether the amount in controversy exceeds $75,000.00. Although the Plaintiff's
Complaint did not request a specific amount in damages be awarded, the Plaintiff has now
stipulated by affidavit [Doc. 4] that she is not seeking damages in excess of $75,000.00, the federal
diversity jurisdictional minimum.

Courts generally begin the amount-in-controversy analysis by “ ‘look[ing] only to the face
of the complaint and ask[ing] whether the amount in controversy exceeds’ the jurisdictional
threshold.” Ervin v. Sprint Commc’ns Co., 364 F. App’x 114, 117 (Sth Cir. 2010) (per curiam)

(quoting S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (Sth Cir. 1996)). “If [the Plaintiff]
Case: 1:20-cv-00022-GHD-DAS Doc #: 7 Filed: 07/17/20 3 of 4 PagelD #: 41

did demand a specific amount, ‘[t]he amount stated in the complaint is itself dispositive of
jurisdiction if the claim is apparently made in good faith.’ ” Scarlott v. Nissan North America,
Inc., 771 F.3d 883, 888 (Sth Cir. 2014).

If the amount in controversy is ambiguous at the time of removal, however, the Court may
consider a post-removal stipulation or affidavit, or other summary judgment-type evidence, to
determine the amount in controversy. See Gebbia v. Wal-Mart Stores, 233 F.3d 880, 883 (Sth Cir.
2000) (“[P]ost-removal affidavits may be considered in determining the amount in controversy at
the time of removal ... if the basis for jurisdiction is ambiguous at the time of removal.”); ANPAC
v. Dow Quimica de Colombia S.A., 988 F.2d 559 (Sth Cir. 1993) (holding that when an affidavit
“clarif[ies] a petition that previously left the jurisdictional question ambiguous,” the court may
consider the affidavit in determining whether remand is proper); Lafargue v. Comprehensive
Health Management, Inc., No. CV 19-11111, 2020 WL 3832663, at *3 (E.D. La. July 8, 2020).

Here, the Plaintiffs complaint does not request a specific amount of damages, and thus the
amount in controversy was ambiguous at the time of removal. The Plaintiff has submitted a post-
removal affidavit [4], however, that the Court deems binding — affirming that she is not seeking
greater than $74,999.00, which the Court considers a judicial admission precluding the Plaintiff
from seeking or recovering more than that amount [Doc. 4]. Given the Plaintiff's stipulation
regarding damages, the Court finds that it may consider the affidavit in determining the amount in
controversy, and hereby finds that amount in controversy in this matter is $75,000.00 or less, and
thus the requirements for federal diversity jurisdiction are not present. See De Aguilar, 47 F.3d at

1412 (Plaintiffs “who want to prevent removal must file a binding stipulation or affidavit . . .”).
Case: 1:20-cv-00022-GHD-DAS Doc #: 7 Filed: 07/17/20 4 of 4 PagelD #: 42

The Court therefore finds that it is without jurisdiction to adjudicate this matter, and thus shall
remand the case to state court for adjudication.

For all of the foregoing reasons, the Court finds that the amount in controversy present in
the Plaintiff's state court claims and complaint does not meet the federal diversity jurisdictional
threshold; as a result, federal jurisdiction does not exist in this case and the case must be remanded
to state court.

D. Conclusion

In sum, Plaintiff's motion to remand to state court [4] shall be granted because diversity
jurisdiction is not present; this case shall therefore be remanded to the Circuit Court of Oktibbeha
County, Mississippi.

An order in accordance with this opinion shall issue this day.

THIS, the IT Mey of July, 2020.

da. A Sais

SENIOR U.S. DISTRICT JUDGE

 
